Citation Nr: 9906212	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-02 750	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for asthma.  




WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active air service from March 26, 1986 to 
April 9, 1986 and from December 10, 1986 to January 22, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for asthma.  


FINDING OF FACT

The medical evidence shows that the veteran's asthma pre-
existed service and was not aggravated by active service.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records demonstrate that the veteran first served on 
active duty in the Air Force from March 26, 1986 to April 9, 
1986.  She was discharged because she was pregnant.  She 
reenlisted again and served from December 10, 1986 to January 
22, 1987.  

Service medical records show that on enlistment examination 
in December 1985, the veteran was found to be qualified for 
active service.  On enlistment examination in August 1986 the 
veteran was again found qualified for service.  Only 
asymptomatic pes planus was noted.  In her report of medical 
history completed in August 1986, the veteran related that 
she had been treated for childhood diseases.  She also had 
sinusitis with sudden weather changes.  On December 26, 1986, 
she was seen for complaints of wheezing, coughing and having 
a choking feeling for the past hour after the third lap of a 
PC run.  She related that she had similar symptoms four years 
ago when she was running track.  She quit and had no further 
problems until now.  She also related that she had never been 
able to run longer than a half mile at any time; she was a 
sprinter in high school.  On consultation on December 31, 
1986, she reported complaints of wheezing, coughing and 
shortness of breath with running, with an onset at 
approximately two laps, which lasted one hour.  She had had 
similar problems since age 14.  There were no other problems 
with asthma without running and she never took medication for 
the condition.  Mild asthma which existed prior to service 
was diagnosed.  Proventil was prescribed.  A January 12, 1987 
Medical Board Report indicates that the veteran's previous 
examinations were reviewed.  It was noted that on enlistment 
she reported being in good health and that she was not taking 
any medications.  She also marked "no" to shortness of 
breath or chronic cough.  Asthma was diagnosed.  The 
physician concluded that the medical condition existed prior 
to service and was not aggravated by service beyond the 
normal progression of the disease.  Discharge was 
recommended.  

Private medical records from the Meyer Medical Group dated 
from October 1993 to October 1996 show that the veteran was 
seen for asthma.  She was given Azmacort and an inhaler.  

A November 1996 statement from V. Mather, M.D. reported that 
the veteran had been under his/her care since April 1996 for 
bronchial asthma which was under good control with Azmacort 
and Maxair inhaler.  Dr. Mather did not recall the veteran 
being in the hospital for an exacerbation of her condition.  

On VA examination in December 1996, the veteran complained of 
asthma.  She related that during basic training in January 
1987, she started wheezing and coughing.  She was told she 
had asthma and was given an inhaler.  Subsequently, she was 
discharged.  Since discharge, she has been followed by 
different doctors and treated with Azmacort and Proventil.  
She typically had asthma attacks with extreme temperature and 
weather changes.  She had a more severe attack two to three 
times per year, but has not had any hospital admissions, 
intubations, or steroid use.  She felt short of breath after 
one block.  She reported that she did not have asthma when 
she entered service.  A chest x-ray was normal.  Asthma was 
diagnosed.  

At a personal hearing before a traveling member of the Board 
in October 1998, the veteran was assisted by a VA Benefits 
Counselor.  She testified that she had no signs of asthma on 
either of her enlistment physicals and was not treated for 
asthma until her second period of duty in the Air Force.  
Presently, she took Azmacort and Proventil for the condition.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  Furthermore, in Green v. 
Derwinski, 1 Vet. App. 320 (1991), the Court held that the 
veteran's psychiatric illness was not aggravated by service, 
despite his claim that his condition at time of entry into 
service, which was apparently in remission, should be 
considered as baseline against which his condition upon 
discharge should be measured; symptoms described prior to the 
veteran's service were similar to symptoms described in his 
service medical records.  The veteran's assertion that a 
disability increased in severity is not competent medical 
evidence of aggravation.  McIntosh v. Brown, 4 Vet. App. 553 
(1993).  

The veteran's enlistment examinations in December 1985 and 
August 1986 were negative for any findings indicative of 
asthma; hence, the presumption of soundness applies.  
However, in December 1986, approximately two weeks into basic 
training during her second period of service, she presented 
with complaints of coughing, wheezing and shortness of 
breath.  She reported that she had similar symptoms 
approximately four years earlier when she ran track.  She was 
never able to run more than a half a mile, but she was not 
diagnosed with asthma and never took medication for the 
condition.  Based on the evidence of record, a Medical Board 
noted the similarity in reported symptoms four years prior 
and concluded that the veteran's asthma existed prior to 
service.  This competent medical evidence constitutes clear 
and unmistakable evidence that asthma existed prior to 
service, and is sufficient to rebut the presumption of 
soundness at time of entrance into service, particularly in 
light of the veteran's short period of active service.  See 
Bagby v. Derwinski, 1 Vet.App. 225 (1991).  Therefore, the 
issue becomes whether the veteran's asthma was aggravated by 
her service.  

The Board notes that it may reasonably be concluded that 
there was an increase in the veteran's disability during 
service because she required medication to control her 
symptoms.  she reported that prior to service she had not 
used medication.  Therefore, the presumption of aggravation 
also applies.  However, the Board finds that this presumption 
has also been rebutted because the Medical Board opined that 
the increase was due to the natural progress of the disease.  
The veteran has not provided any competent evidence to the 
contrary, and as noted above any assertion by her that the 
disability increased in severity is not competent medical 
evidence of aggravation.  See McIntosh, supra.   Therefore, 
the Board concludes service connection for asthma is not 
warranted.  

The Board notes that at an October 1998 hearing, the veteran 
testified that asthma was not diagnosed prior to service.  
While this may be so, she reported on several occasions that 
she experienced similar symptoms four years prior when she 
ran track.  Based on this, the physicians who examined her in 
service concluded that the condition existed prior to 
service.  Again, she has not presented any medical evidence 
to the contrary.  In a similar case, Harris v. West, 11 Vet. 
App. 456 (1998), the Court held that a doctor's unequivocal 
and uncontradicted opinion that, based on the veteran's 
history, the condition preexisted service and, although it 
worsened in service, such worsening was due to the natural 
progression of the disease, was clear evidence of 
preexistence.  Therefore, the Board finds the medical 
evidence more probative than the veteran's testimony on the 
issue of preexistence.  


ORDER

Service connection for asthma is denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

